Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 12/21/2020 in which Claims 1-8, 11-15, 17-18, 20-24 are pending, Claim 9 is canceled and Claim 24 is new.
Continued Examination Under 37 CFR 1.114
2.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Response to Arguments
3.	Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. Applicant argues that none of the claim features include language that would reasonably invoke a 112(f) interpretation. Examiner disagrees and points to the recited language in Claims 1 and 18: “a movable image capturing portion configured to be held by a user and having an image capturing device configured to capture a surrounding area”, “a stereoscopic image providing portion including at least one display portion configured to display a stereoscopic image…”, “a contact portion configured to come into contact with a part of a face of the user…”, “a detection subject portion configured to be captured by the image capturing device…”, “the connection portion configured to connect the first end…”. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder, e.g. portion, that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Therefore, the 35 U.S.C. 112(f) interpretation is maintained as described below.
4.	Applicant’s arguments, see pages 12-14, filed 12/21/2020, with respect to the rejection(s) of claim(s) 1, 17, 18 under Kawamoto, Park and Sauer have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: movable image portion, stereoscopic image providing portion, display portion, detection subject portion, contact portion and connection portion in claims 1 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim(s) 1, 2, 4-8, 11-15, 17-18, 20, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2017/0206673 to Kawamoto in view of . 
As to Claim 1, Kawamoto teaches a system configured to estimate orientation and/or position, the system comprising: a movable image capturing portion configured to be held by a user and having an image capturing device configured to capture a surrounding area (captur[ing] an image of the head mount display 100 using a camera [image capturing section] mounted on an information terminal (reference sign 601) [movable image capturing unit] to grasp the mutual positional relationship and posture between the head mount display 100 and the information terminal, see ¶ 0104, 0146); 
a stereoscopic image providing portion including at least one display portion configured to display a stereoscopic image composed of a left-eye image and a right-eye image having parallax therebetween (a display panel (not illustrated in FIG. 1) which is observed by a user is disposed on the inner side of a body of the head mount display 100 [stereoscopic image providing unit] at a position facing the right and left eyes, see ¶ 0069; head mount display 100 includes a display panel 104L for left eye and a display panel 104R for right eye on a side face facing the face of the user, see ¶ 0072), a contact portion configured to come into contact with a part of a face of the user who is viewing the stereoscopic image (when a user wears the head mount display 100 on the head or face, the head mount display 100 directly covers the eyes of the user, see ¶ 0068; head mount display 100 includes a display panel 104L for left eye , and 
a detection subject portion configured to be captured by the image capturing device of the movable image capturing portion that is being held by the user (in the information terminal, the relative position and posture of the information terminal can be calculated by observing the position and posture (shape) of the AR marker [detection subject portion] on the captured image, see ¶ 0138; Fig. 8: 801); 
processing circuitry having at least one processor, the processing circuitry configured to: detect a detection subject portion image indicating the detection subject portion and included in an image captured by the image capturing device (measure the position and posture of the reference index [detection subject portion image] which is mounted on the head mount display 100 in the reference coordinate system of the camera which is mounted on the information terminal, see ¶ 0130; object recognition processing [detection section] is performed with respect to the captured image to detect a reference index of the head mount display 100, see ¶ 0146); 
specify a position and/or a shape, in the captured image, of the detected detection subject portion image (reference index arrangement information transmission means [specifying section] for transmitting information of the posture relationship between the head mount display 100 and the reference index [detection subject portion image], see ¶ 0131); 
estimate an orientation and/or a position of the movable image capturing portion on the basis of the specified position and/or the shape of the detection subject portion image in the captured image (measure the position and posture of the reference index [detection subject portion image] which is mounted on the head mount display 100 in the reference coordinate system [estimation section] of the camera which is mounted on the information terminal, see ¶ 0130; reference index arrangement information transmission means [specifying section] for transmitting information of the posture relationship between the head mount display 100 and the reference index [detection subject portion image], see ¶ 0131; information of object coordinates is received from the reference index (F1241), and the position and posture of the head mount display 100 in a coordinate system based on the information terminal (or a camera coordinate system) are calculated from the position and posture of the detected reference index (F1213), see ¶ 0147; Fig. 12); and 
generate the stereoscopic image to be displayed on the at least one display portion, on the basis of a result of the estimation (position and posture of the head mount display 100 in the reference coordinate system of the information terminal are transformed to the position and posture of the information terminal in the reference coordinate system [estimation section] of the head mount display 100 (F1214); head mount display 100 [image generation section] acquires screen information from the information terminal (F1221), and embeds the screen information in the contents reproducing screen at the embedding position .  
Kawamoto fails to disclose a connection portion having a first end and a second end, the connection portion configured to connect the first end to a part of the movable image capturing portion and the second end to a part of the stereoscopic image providing portion.
Park teaches a connection portion having a first end and a second end, the connection portion configured to connect the first end to a part of the movable image capturing portion and the second end to a part of the stereoscopic image providing portion (HMD 200 [stereoscopic image providing portion] is wired to mobile terminal 100 [movable image capturing portion]; the interface unit 260 of the HMD 200 and the interface unit 160 of the mobile terminal 100 may be connected to communicate with each other through a cable, see ¶ 0184-0185; Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kawamoto with Park to teach a connection portion having a first end and a second end, the connection portion configured to connect the first end to a part of the movable image capturing portion and the second end to a part of the stereoscopic image providing portion. The suggestion/motivation would have been in order to receive or transmit data or power to/from the HMD (see ¶ 0184).
Kawamoto and Park do not expressly disclose wherein the movable image capturing portion is mountable to the connection portion via the first end and, after mounting, the movable capturing portion is fixed so that an image capturing direction of the image capturing device faces the user holding the movable image capturing portion.
However, Park teaches a wire connecting HMD 200 to a mobile terminal; the interface unit 260 of the HMD 200 and the interface unit 160 of the mobile terminal 100 may be connected to communicate with each other through a cable (see ¶ 0184-0185; Fig. 3) but fails to disclose the movable image capturing portion is mountable to the connection portion via the first end and, after mounting, the movable capturing portion is fixed so that an image capturing direction of the image capturing device faces the user holding the movable image capturing portion. Kim teaches the camera 119 [image capturing device] may capture an image of the user, and may sense the face or the body of the user based on the captured image…the camera 119 may provide the captured image of the user to the position-tracking element of the controller [image capturing direction], and the position-tracking element may track the position of a specific portion of the face, for example, the eyes or the nose based on the captured image of the user, so that the unit movement mechanism 130 [connection portion] may accurately position the HMD unit 110 [movable image capturing portion] in front of the eyes of the user based on the tracked information (see ¶ 0040-0041) and further, unit movement mechanism 130 may be coupled to the HMD unit 110 to move the HMD unit 110 in front of the eyes of the user (see ¶ 0044). Examiner construes that as illustrated in Figures 4 and 5 that the user is seated with the HMD unit 110 attached, connected by a unit movement wherein the movable image capturing portion is mountable to the connection portion via the first end and, after mounting, the movable capturing portion is fixed so that an image capturing direction of the image capturing device faces the user holding the movable image capturing portion.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kawamoto and Park with Kim to teach wherein the movable image capturing portion is mountable to the connection portion via the first end and, after mounting, the movable capturing portion is fixed so that an image capturing direction of the image capturing device faces the user holding the movable image capturing portion. The suggestion/motivation would have been in order sense the face or the body of the user based on the captured image (see ¶ 0040).
As to Claim 2, depending from Claim 1, Kawamoto teaches wherein the movable image capturing portion further includes: an operating portion (transparent touch panel 1623 is connected to the control unit 1610 through a touch interface 1624 and outputs coordinate information obtained by an operation of a user on the display panel 1621 with the fingertip to the control unit 1610; see ¶ 0114, Fig. 16); predetermined data is generated on the basis of operation on the operating portion by the user (control unit 1610 detects a user operation such as a tap, long press, flick, or swipe on the basis of the input , and the stereoscopic image to be displayed on the at least one display portion is generated, on the basis of a result of the estimation and the generated predetermined data generated by the operation data generation section (CPU 1611 [operation data generation section] has an application for transferring screen information to an external image display apparatus (e.g., the head mount display 100), see ¶ 0113; head mount display 100 acquires screen information from the information terminal (F521), and embeds the screen information in the contents reproducing screen at the embedding position calculated in F514 [estimation section] to generate an output screen (F530); the screen of the information terminal is present on the contents reproducing screen [display portion] of the head mount display 100 with the same position and posture as the actual information terminal on the view of the user, see ¶ 0100-0101).
As to Claim 4, depending from Claim 1, Kawamoto teaches wherein the detection subject portion is provided on a predetermined surface of the stereoscopic image providing portion that faces in substantially the same direction as a line-of-sight direction of the user who is viewing the at least one display portion in a state in which a part of the face of the user is in contact with the contact portion and/or at such a position on the stereoscopic image providing portion that allows the detection subject portion to be viewed as seen from a direction opposite to the line-of-sight direction (a state in which an AR marker 801 is mounted on the head mount display 100, and the camera of the information terminal which is held in a principal axis front direction [HMD faces same direction as a line-of-sight direction of the user] captures an image of the head mount display 100, see ¶ 0138; when a user wears the head mount display 100 on the head or face, the head mount display 100 directly covers the eyes of the user, see ¶ 0068).  
As to Claim 5, depending from Claim 1, Kawamoto teaches wherein the stereoscopic image providing portion has a plurality of the detection subject portions having predetermined areas, and the plurality of detection subject portions include three detection subject portions that are not arranged on an identical straight line (reference indexes 901A to D [three detection subject portions] having a known shape are mounted on the head mount display 100… the relative position and posture of the information terminal can be calculated by observing the position of each of the reference indexes 901A to D on the captured image, see ¶ 0138-0139; Fig. 9 illustrates that reference indexes are not arranged in a straight line).
  As to Claim 6, depending from Claim 5, Kawamoto teaches wherein of the plurality of detection subject portions, at least three or more detection subject portions are arranged so as to be asymmetric between a right side and a left side and/or asymmetric between an upper side and a lower side, when the predetermined surface of the stereoscopic image providing portion is seen from a front side (reference indexes 901A to D [three detection subject portions] having .  
 As to Claim 7, depending from Claim 6, Kawamoto teaches wherein with the plurality of detection subject portions defined as end points, the plurality of detection subject portions are arranged so as to be asymmetric between the right side and the left side and/or asymmetric between the upper side and the lower side, with respect to a line passing a center point which is a start position from which linear distances to the end points are 46substantially equal to each other (reference indexes 901A to D [three detection subject portions] having a known shape are mounted on the head mount display 100… the relative position and posture of the information terminal can be calculated by observing the position of each of the reference indexes 901A to D on the captured image, see ¶ 0139; Fig. 9 illustrates that reference indexes are 2D-arranged asymmetric between a right side and a left side when viewing the HMD from the front).  
   As to Claim 8, depending from Claim 1, Kawamoto teaches wherein the movable image capturing portion further includes an acceleration sensor and/or an angular velocity sensor (sensor unit 1670 of the information terminal includes an accelerometer for acquiring positional information, see ¶ 0119), and when the detection subject portion image cannot be determined or specified in the image captured by the movable image capturing portion, the orientation and/or the position of the movable image capturing portion is estimated on the basis of a result of detection by the acceleration sensor and/or the angular velocity sensor (state information acquisition unit 304 acquires information of the position and posture or information of the posture of the head of a user to track a head motion of the user using a three-axis accelerometer, ¶ 0079; in the information terminal, the relative position and posture of the information terminal can be calculated by observing the position and posture (shape) of the AR marker [detection subject portion] on the captured image, see ¶ 0138; Fig. 8: 801; AR marker is not part of the image and is used to determine the position and posture of the information terminal).  
As to Claim 11, depending from Claim 1, Park teaches wherein a position at which the connection portion and the stereoscopic image providing portion are connected is a position that is proximate to a lower side of the surface on which the detection subject portion is provided and that is on or proximate to a line vertically extending through a center portion of the surface on which the detection subject portion is provided as seen from a front side (HMD 200 is wired to mobile terminal 100, see ¶ 0184, 0190; mobile terminal 100 outputs a preset first region of the virtual space on the display unit 251 of the HMD wiredly connected to the mobile terminal 100 (S610)… the preset first region may be a default region output as a default, a region including a specific object among objects included in the virtual space [detection subject portion], or a specific region set by the user, for example, see ¶ 0212-0213; Fig. 3 illustrates a wired connection to a mobile terminal via a cable where the mobile terminal may be moved in a manner where 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kawamoto with Park to teach wherein a position at which the connection portion and the stereoscopic image providing portion are connected is a position that is proximate to a lower side of the surface on which the detection subject portion is provided and that is on or proximate to a line vertically extending through a center portion of the surface on which the detection subject portion is provided as seen from a front side. The suggestion/motivation would have been in order to receive or transmit data or power to/from the HMD (see ¶ 0184).
As to Claim 12, depending from Claim 1, Park teaches 47wherein the connection portion has a first movable portion provided proximate to a position at which the connection portion and the stereoscopic image providing portion are connected, and a relative positional relationship and/or a relative orientation relationship between the stereoscopic image providing portion and the movable image capturing portion is changeable by the first movable portion (HMD 200 is wired to mobile terminal 100, see ¶ 0184, 0190; the interface unit 260 of the HMD 200 and the interface unit 160 of the mobile terminal 100 may be connected to communicate with each other through a cable, see ¶ 0185. Examiner construes that the cable would correspond to a movable portion that may alter the .  
As to Claim 13, depending from Claim 12, Park teaches wherein the connection portion has a second movable portion provided at a predetermined position different from a position at which the connection portion and the stereoscopic image providing portion are connected, and different from a position at which the connection portion and the movable image capturing portion are connected, and the relative positional relationship and/or the relative orientation relationship between the stereoscopic image providing portion and the movable image capturing portion is changeable by the 48second movable portion (HMD 200 is wired to mobile terminal 100, see ¶ 0184, 0190; the interface unit 260 of the HMD 200 and the interface unit 160 of the mobile terminal 100 may be connected to communicate with each other through a cable, see ¶ 0185. Examiner construes that the cable would correspond to a movable portion that may alter the positional and/or orientation relationship between the HMD and the mobile terminal).  
As to Claim 14, depending from Claim 10, Park teaches wherein the connection portion has a third movable portion provided proximate to a position at which the connection portion and the movable image capturing portion are connected, and the relative positional relationship and/or the relative orientation relationship between the stereoscopic image providing portion and the movable image capturing portion is changeable by the third movable portion (HMD 200 is wired to mobile terminal 100, see ¶ 0184, 0190; the interface unit 260 of the HMD .  
As to Claim 15, depending from Claim 10, Kawamoto fails to teach wherein the connection portion is extendable and contractible.  Park teaches wherein the connection portion is extendable and contractible (HMD 200 is wired to mobile terminal 100, see ¶ 0184, 0190; the interface unit 260 of the HMD 200 and the interface unit 160 of the mobile terminal 100 may be connected to communicate with each other through a cable, see ¶ 0185. Examiner construes that the cable may be extended or contracted).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kawamoto with Park to teach wherein the connection portion is extendable and contractible. The suggestion/motivation would have been in order to receive or transmit data or power to/from the HMD (see ¶ 0184).
As to Claim 17, Kawamoto teaches a method for estimating orientation and/or position estimation method using a movable image capturing portion configured to be held by a user and having an image capturing device configured to capture a surrounding area (captur[ing] an image of the head mount display 100 using a camera [image capturing section] mounted on an information terminal (reference sign 601) [movable image capturing unit] to grasp the mutual ; 
a stereoscopic image providing portion including: at least one display portion configured to display a stereoscopic image composed of a left-eye image and a 49right-eye image having parallax therebetween (a display panel (not illustrated in FIG. 1) which is observed by a user is disposed on the inner side of a body of the head mount display 100 [stereoscopic image providing unit] at a position facing the right and left eyes, see ¶ 0069; head mount display 100 includes a display panel 104L for left eye and a display panel 104R for right eye on a side face facing the face of the user, see ¶ 0072), a contact portion configured to come into contact with a part of a face of the user who is viewing the stereoscopic image (when a user wears the head mount display 100 on the head or face, the head mount display 100 directly covers the eyes of the user, see ¶ 0068; head mount display 100 includes a display panel 104L for left eye and a display panel 104R for right eye on a side face facing the face of the user, see ¶ 0072), and 
a detection subject portion (in the information terminal, the relative position and posture of the information terminal can be calculated by observing the position and posture (shape) of the AR marker [detection subject portion] on the captured image, see ¶ 0138; Fig. 8: 801), 
the method comprising: capturing the detection subject portion using of the image capturing device (in the information terminal, the relative position and posture of the information terminal can be calculated by observing the position ; 
detecting a detection subject portion image indicating the detection subject portion and included in the captured image (measure the position and posture of the reference index [detection subject portion image] which is mounted on the head mount display 100 in the reference coordinate system of the camera which is mounted on the information terminal, see ¶ 0130; object recognition processing [detection section] is performed with respect to the captured image to detect a reference index of the head mount display 100, see ¶ 0146); 
a specifying section configured to specify a position and/or a shape, in the captured image, of the detected detection subject portion image (reference index arrangement information transmission means [specifying section] for transmitting information of the posture relationship between the head mount display 100 and the reference index [detection subject portion image], see ¶ 0131); 
estimating an orientation and/or a position of the movable image capturing portion on the basis of the specified position and/or the shape of the detection subject portion image in the captured image (measure the position and posture of the reference index [detection subject portion image] which is mounted on the head mount display 100 in the reference coordinate system [estimation section] of the camera which is mounted on the information terminal, see ¶ 0130; reference index arrangement information transmission means [specifying section] for transmitting information of the posture relationship between the head mount display 100 and the reference index [detection subject portion image], see ¶ ; and 
generating the stereoscopic image to be displayed on the at least one display portion, on the basis of a result of the estimation (position and posture of the head mount display 100 in the reference coordinate system of the information terminal are transformed to the position and posture of the information terminal in the reference coordinate system [estimation section] of the head mount display 100 (F1214); head mount display 100 [image generation section] acquires screen information from the information terminal (F1221), and embeds the screen information in the contents reproducing screen at the embedding position calculated in F1215 to generate an output screen [display portion] (F1230), see ¶ 0148-0149).  
Kawamoto fails to disclose a connection portion having a first end and a second end, the connection portion configured to connect the first end to a part of the movable image capturing portion and the second end to a part of the stereoscopic image providing portion.
Park teaches a connection portion having a first end and a second end, the connection portion configured to connect the first end to a part of the movable image capturing portion and the second end to a part of the stereoscopic image providing portion (HMD 200 [stereoscopic image providing portion] is wired to 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kawamoto with Park to teach a connection portion having a first end and a second end, the connection portion configured to connect the first end to a part of the movable image capturing portion and the second end to a part of the stereoscopic image providing portion. The suggestion/motivation would have been in order to receive or transmit data or power to/from the HMD (see ¶ 0184).
Kawamoto and Park do not expressly disclose wherein the movable image capturing portion is mountable to the connection portion via the first end and, after mounting, the movable capturing portion is fixed so that an image capturing direction of the image capturing device faces the user holding the movable image capturing portion.
However, Park teaches a wire connecting HMD 200 to a mobile terminal; the interface unit 260 of the HMD 200 and the interface unit 160 of the mobile terminal 100 may be connected to communicate with each other through a cable (see ¶ 0184-0185; Fig. 3) but fails to disclose the movable image capturing portion is mountable to the connection portion via the first end and, after mounting, the movable capturing portion is fixed so that an image capturing direction of the image capturing device faces the user holding the movable image capturing portion. Kim teaches the camera 119 [image capturing device] may capture an image of the user, and may sense the face or the body of the user based on the captured image…the camera 119 may provide the captured image of the user to the position-tracking element of the controller [image capturing direction], and the position-tracking element may track the position of a specific portion of the face, for example, the eyes or the nose based on the captured image of the user, so that the unit movement mechanism 130 [connection portion] may accurately position the HMD unit 110 [movable image capturing portion] in front of the eyes of the user based on the tracked information (see ¶ 0040-0041) and further, unit movement mechanism 130 may be coupled to the HMD unit 110 to move the HMD unit 110 in front of the eyes of the user (see ¶ 0044). Examiner construes that as illustrated in Figures 4 and 5 that the user is seated with the HMD unit 110 attached, connected by a unit movement mechanism, and facing the camera 119. Therefore, when replacing Park’s connection portion with Kim’s unit movement mechanism, it would be reasonable to construe that the combined teachings of Park and Kim address wherein the movable image capturing portion is mountable to the connection portion via the first end and, after mounting, the movable capturing portion is fixed so that an image capturing direction of the image capturing device faces the user holding the movable image capturing portion.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kawamoto and Park with Kim to teach wherein the movable image capturing portion is mountable to the 
As to Claim 18, Kawamoto teaches an apparatus configured to facilitate estimating orientation and/or position estimation apparatus comprising: a movable image capturing portion configured to be held by a user and having an image capturing device configured to capture a surrounding area (captur[ing] an image of the head mount display 100 using a camera [image capturing section] mounted on an information terminal (reference sign 601) [movable image capturing unit] to grasp the mutual positional relationship and posture between the head mount display 100 and the information terminal, see ¶ 0104, 0146); 
a stereoscopic image providing portion including at least one display portion configured to display a stereoscopic image composed of a left-eye image and a right-eye image having parallax therebetween (a display panel (not illustrated in FIG. 1) which is observed by a user is disposed on the inner side of a body of the head mount display 100 [stereoscopic image providing unit] at a position facing the right and left eyes, see ¶ 0069; head mount display 100 includes a display panel 104L for left eye and a display panel 104R for right eye on a side face facing the face of the user, see ¶ 0072), a contact portion configured to come into contact with a part of a face of the user who is viewing the stereoscopic image (when a user wears the head mount display 100 on the , and 
a detection subject portion configured to be captured by the image capturing device in a state in which the user is holding the movable image capturing portion (in the information terminal, the relative position and posture of the information terminal can be calculated by observing the position and posture (shape) of the AR marker [detection subject portion] on the captured image, see ¶ 0138; Fig. 8: 801); and
Kawamoto fails to disclose a connection portion having a first end and a second end, the connection portion configured to connect the first end to a part of the movable image capturing portion and the second end to a part of the stereoscopic image providing portion.
Park teaches a connection portion having a first end and a second end, the connection portion configured to connect the first end to a part of the movable image capturing portion and the second end to a part of the stereoscopic image providing portion (HMD 200 [stereoscopic image providing portion] is wired to mobile terminal 100 [movable image capturing portion]; the interface unit 260 of the HMD 200 and the interface unit 160 of the mobile terminal 100 may be connected to communicate with each other through a cable, see ¶ 0184-0185; Fig. 3).
a connection portion having a first end and a second end, the connection portion configured to connect the first end to a part of the movable image capturing portion and the second end to a part of the stereoscopic image providing portion. The suggestion/motivation would have been in order to receive or transmit data or power to/from the HMD (see ¶ 0184).
Kawamoto and Park do not expressly disclose wherein the movable image capturing portion is mountable to the connection portion via the first end and, after mounting, the movable capturing portion is fixed so that an image capturing direction of the image capturing device faces the user holding the movable image capturing portion.
However, Park teaches a wire connecting HMD 200 to a mobile terminal; the interface unit 260 of the HMD 200 and the interface unit 160 of the mobile terminal 100 may be connected to communicate with each other through a cable (see ¶ 0184-0185; Fig. 3) but fails to disclose the movable image capturing portion is mountable to the connection portion via the first end and, after mounting, the movable capturing portion is fixed so that an image capturing direction of the image capturing device faces the user holding the movable image capturing portion. Kim teaches the camera 119 [image capturing device] may capture an image of the user, and may sense the face or the body of the user based on the captured image…the camera 119 may provide the captured image of the user to the position-tracking element of the controller [image capturing wherein the movable image capturing portion is mountable to the connection portion via the first end and, after mounting, the movable capturing portion is fixed so that an image capturing direction of the image capturing device faces the user holding the movable image capturing portion.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kawamoto and Park with Kim to teach wherein the movable image capturing portion is mountable to the connection portion via the first end and, after mounting, the movable capturing portion is fixed so that an image capturing direction of the image capturing device faces the user holding the movable image capturing portion. The 
As to Claim 20, depending from Claim 18, Kawamoto teaches wherein the apparatus is configured to be operatively coupled to an information processing device having at least a processor and a memory, the information processing device is configured to:50 detect a detection subject portion image indicating the detection subject portion and included in an image captured by the image capturing device (measure the position and posture of the reference index [detection subject portion image] which is mounted on the head mount display 100 in the reference coordinate system of the camera which is mounted on the information terminal, see ¶ 0130; object recognition processsing [detection section] is performed with respect to the captured image to detect a reference index of the head mount display 100, see ¶ 0146); 
specify a position and/or a shape, in the captured image, of the detection subject portion image (reference index arrangement information transmission means [specifying section] for transmitting information of the posture relationship between the head mount display 100 and the reference index [detection subject portion image], see ¶ 0131); 
estimate an orientation and/or a position of the movable image capturing unit on the basis of the position and/or the shape, specified by the specifying section, of the detection subject portion image in the captured image (measure the position and posture of the reference index [detection subject portion image] which is mounted on the head mount display 100 in the reference coordinate ; and 
generate the stereoscopic image to be displayed on the at least one display portion, on the basis of a result of the estimation (position and posture of the head mount display 100 in the reference coordinate system of the information terminal are transformed to the position and posture of the information terminal in the reference coordinate system [estimation section] of the head mount display 100 (F1214); head mount display 100 [image generation section] acquires screen information from the information terminal (F1221), and embeds the screen information in the contents reproducing screen at the embedding position calculated in F1215 to generate an output screen [display portion] (F1230), see ¶ 0148-0149).  
As to Claim 24, depending from Claim 1, Kawamoto teaches wherein the detection subject portion, of the stereoscopic image providing portion, includes a marker arrangement portion including a plurality of markers detectable by the image capturing devices (in the information terminal, the relative position and 
Kim teaches as the image capturing direction of the image capturing device faces the user holding the movable image capturing portion (the camera 119 [image capturing device] may capture an image of the user, and may sense the face or the body of the user based on the captured image…the camera 119 may provide the captured image of the user to the position-tracking element of the controller [image capturing direction], and the position-tracking element may track the position of a specific portion of the face, for example, the eyes or the nose based on the captured image of the user, so that the unit movement mechanism 130 [connection portion] may accurately position the HMD unit 110 [movable image capturing portion] in front of the eyes of the user based on the tracked information, see ¶ 0040-0041; unit movement mechanism 130 may be coupled to the HMD unit 110 to move the HMD unit 110 in front of the eyes of the user, see ¶ 0044. Examiner construes that as illustrated in Figures 4 and 5 that the user is seated with the HMD unit 110 attached, connected by a unit movement mechanism, and facing the camera 119).
11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0206673 to Kawamoto in view of U.S. Patent Publication 2017/0115728 to Park et al (“Park”) in further view of U.S. Patent Publication 2020/0326535 to Kim and in further view of U.S. Patent Publication 2016/0232715 to Lee. 
wherein the movable image capturing portion further includes a light-emitting device configured to emit predetermined light at least in substantially the same direction as an image capturing direction of the image capturing device (display unit 1620 is provided with a display panel 1621 which includes, for example, a liquid crystal element or an organic EL element, see ¶ 0114; a state in which an AR marker 801 is mounted on the head mount display 100, and the camera of the information terminal which is held in a principal axis front direction captures an image of the head mount display 100, see ¶ 0138-0139), and 
Kawamoto, Park and Kim do not explicitly disclose the detection subject portion is made of a retroreflective material that reflects the predetermined light from the light-emitting device. 
However, Kawamoto teaches camera unit 1660 is provided with an image sensor 1661 which photoelectrically converts light taken through a lens (see ¶ 0118). A liquid crystal or an organic electro-luminescence (EL) element as each of the display units for right and left eyes. Further, head mount displays may be classified into a transmissive type and a light-shielding type (see ¶ 0004).  Although, Kawamoto does not explicitly disclose a detection subject portion made of a retroreflective material but Lee teaches the optical markers 24 [detection subject portion] can be used to detect light that is in the invisible range (for example, infrared and/or ultraviolet), through the use of special materials; optical markers 24 passively reflect light (see ¶ 0071, 0073). Examiner broadly construes that since Kawamoto’s HMD has a display unit made of an organic 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kawamoto, Park and Kim with Lee to teach the detection subject portion is made of a retroreflective material that reflects the predetermined light from the light-emitting device. The suggestion/motivation would have been in order for materials that reflect/emit different wavelengths of light to be detected by the image capturing device 18 (see ¶ 0071).
12.	Claim(s) 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2017/0206673 to Kawamoto in view of U.S. Patent Publication 2017/0115728 to Park et al (“Park”) in further view of U.S. Patent Publication 2020/0326535 to Kim and in further view of U.S. Patent 6,919,867 to Sauer. 
As to Claim 21, depending from Claim 1, Kawamoto, Park and Kim fail to disclose wherein the connection portion includes a holding operation portion at the first end, the holding operation portion having a mounting portion to which the movable image capturing portion is mountable. Sauer teaches wherein the connection portion includes a holding operation portion at the first end, the holding operation portion having a mounting portion to which the movable image capturing portion is mountable (a videoscope system further comprises a pair of imaging cameras for capturing a stereoscopic view of a workspace [stereoscopic image capturing portion], and a tracking camera [movable image capturing . 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kawamoto, Park,  Kim and Sauer to teach wherein the connection portion includes a holding operation portion at the first end, the holding operation portion having a mounting portion to which the movable image capturing portion is mountable. The suggestion/motivation would have been in order for augmented images to be displayed stereoscopically (see Col. 5, lines 55-56).
As to Claim 22, depending from Claim 1, Kawamoto, Park and Kim fail to disclose wherein the second end of the connection portion connects to the stereoscopic image providing portion at a lower part of the stereoscopic image  Sauer teaches wherein the second end of the connection portion connects to the stereoscopic image providing portion at a lower part of the stereoscopic image providing portion while the stereoscopic image providing portion is being used by the user (a videoscope system further comprises a pair of imaging cameras for capturing a stereoscopic view of a workspace [stereoscopic image capturing portion], and a tracking camera [movable image capturing portion] for capturing a field of view…and an articulated support apparatus adapted to support a videoscope head comprising at least the imaging cameras, see Abstract; videoscope comprises a pair of stereo video cameras 202…and mechanical 204 support such as an articulated arm [connection portion]…a tracking means 206 can have a fixed position with respect to the imaging cameras 202, see Col. 3, lines 56-64; Fig. 2; The videoscope system can comprise a control means, wherein the control means can be analog and/or digital, e.g., a pair of joysticks for controlling the pose of an articulated arm. The control means, such as a handle connected to the arm, can provide the user control over the movement of the arm, see Col. 4, lines 38-43).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kawamoto, Park ,Kim and Sauer to teach wherein the second end of the connection portion connects to the stereoscopic image providing portion at a lower part of the stereoscopic image providing portion while the stereoscopic image providing portion is being used by 
As to Claim 23, depending from Claim 1, Kawamoto, Park and Kim fail to disclose wherein the first end of the connection portion connects to the movable image capturing portion without making electrical contact with the movable image capturing portion, and the second end of the connection portion connects to the stereoscopic image providing portion without making electrical contact with the stereoscopic image providing portion. Sauer teaches wherein the first end of the connection portion connects to the movable image capturing portion without making electrical contact with the movable image capturing portion, and the second end of the connection portion connects to the stereoscopic image providing portion without making electrical contact with the stereoscopic image providing portion (a videoscope system further comprises a pair of imaging cameras for capturing a stereoscopic view of a workspace [stereoscopic image capturing portion], and a tracking camera [movable image capturing portion] for capturing a field of view…and an articulated support apparatus adapted to support a videoscope head comprising at least the imaging cameras, see Abstract; videoscope comprises a pair of stereo video cameras 202…and mechanical 204 support such as an articulated arm [connection portion]…a tracking means 206 can have a fixed position with respect to the imaging cameras 202, see Col. 3, lines 56-64; Fig. 2; remote display 304 [movable image capturing portion] can be used [illustrated in Figure 3 as connected to the .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kawamoto, Park, Kim and Sauer to teach wherein the first end of the connection portion connects to the movable image capturing portion without making electrical contact with the movable image capturing portion, and the second end of the connection portion connects to the stereoscopic image providing portion without making electrical contact with the stereoscopic image providing portion. The suggestion/motivation would have been in order for augmented images to be displayed stereoscopically (see Col. 5, lines 55-56).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EBONI N GILES/Examiner, Art Unit 2694  



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694